Name: COMMISSION REGULATION (EC) No 1803/97 of 18 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 19 . 9 . 97 EN Official Journal of the European Communities L 256/3 COMMISSION REGULATION (EC) No 1803/97 of 18 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (z), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 19 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24. 12. 1994, p . 66. 0 OJ L 325, 14. 12. 1996, p. 5. 0 OJ L 387, 31 . 12. 1992, p . 1 . (4 OJ L 22, 31 . 1 . 1995, p . 1 . L 256/4 EN I Official Journal of the European Communities 19 . 9 . 97 ANNEX to the Commission Regulation of 18 September 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value ex 0707 00 25 060 81,7 999 81,7 0709 90 79 052 90,9 999 90,9 0805 30 30 388 73,9 524 60,3 528 58,0 999 64,1 0806 10 40 052 81,8 064 42,1 400 189,6 999 104,5 0808 10 92, 0808 10 94, 0808 10 98 064 49,2 388 39,9 400 58,4 512 50,7 528 52,5 804 87,9 999 56,4 0808 20 57 052 84,2 064 86,4 388 38,9 999 69,8 0809 30 41,0809 30 49 052 128,4 066 43,4 400 133,9 999 101,9 0809 40 30 052 61,2 064 52,0 066 58,4 068 49,6 400 108,3 624 133,8 999 77,2 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.